REVOLVING CREDIT AGREEMENT dated as of December 18, 2009 among ESSEX PORTFOLIO, L.P., a California limited partnership, THE LENDERS LISTED HEREIN, PNC BANK, NATIONAL ASSOCIATION as Administrative Agent, and PNC CAPITAL MARKETS LLC as Sole Lead Arranger and Sole Book Runner TABLE OF CONTENTS Page 1. DEFINITIONS. 1 1.1 Defined Terms 1 1.2 Other Interpretive Provisions 21 1.2.1 Use of Defined Terms 21 1.2.2 Certain Common Terms 21 1.2.3 Accounting Principles 22 1.2.4 Letter of Credit Amounts 22 2. LOAN AMOUNTS AND TERMS 23 2.1 Amount and Terms of Commitment 23 2.1.1 No Obligation to Issue Letters of Credit Under Certain Circumstances 24 2.1.2 Letter of Credit Amendments 25 2.1.3 Applicability of ISP98 25 2.2 Swing Line 25 2.2.1 Swing Loans 25 2.2.2 Interest on Swing Loans 25 2.2.3 Principal Payable on Swing Loans 26 2.2.4 Prepayments of Swing Loans 26 2.2.5 Funding of Participations 26 2.2.6 Refinancing of Swing Loans 27 2.2.7 Termination of Swing Line 28 2.2.8 No Swing Loans Upon Default 28 2.3 Procedure for Obtaining Credit (Loans, Swing Loans and Letters of Credit) 28 2.4 Loan Accounts; Notes. 29 2.4.1 Loan Accounts 29 2.4.2 Notes 29 2.5 Letters of Credit. 30 2.5.1 Letter of Credit Drawings and Reimbursements; Funding of Participations. 30 2.5.2 Repayment of Participations 31 2.5.3 Obligations Absolute 32 2.5.4 Role of Letter of Credit Issuer 32 2.5.5 Cash Collateral 33 2.6 Conversion and Continuation Elections of Loans 34 2.6.1 Election to Convert and Renew 34 2.6.2 Notice of Conversion/Continuation 34 2.6.3 Failure to Select a New Interest Period 34 2.6.4 Number of Interest Periods 35 2.7 Voluntary Termination or Reduction of Commitment 35 2.8 Principal Payments 35 2.8.1 Optional Prepayments of the Loans 35 2.8.2 Mandatory Repayments 35 i 2.8.3 Repayment at Maturity 36 2.9 Extension of Maturity Date 36 2.10 Interest 36 2.10.1 Accrual Rate 36 2.10.2 Payment 37 2.10.3 Default Interest 37 2.10.4 Maximum Legal Rate 37 2.11 Fees 37 2.11.1 Facility Fee 37 2.11.2 Letter of Credit Fees 38 2.11.3 Other Fees 38 2.12 Computation of Fees and Interest 38 2.13 Payments by Borrower 38 2.13.1 Timing of Payments 38 2.13.2 Non-Business Days 39 2.13.3 Payment May be Made by Administrative Agent 39 2.14 Payments by the Lenders to Administrative Agent 39 2.14.1 Administrative Agent May Make Borrowings Available 39 2.14.2 Obligations of Lenders Several 40 2.14.3 Failure to Satisfy Conditions Precedent 40 2.14.4 Funding Source 40 2.15 Sharing of Payments, Etc. 40 2.16 Defaulting Lender 41 2.16.1 Notice and Cure of Lender Default; Election Period; Electing Lenders 41 2.16.2 Removal of Rights: Indemnity 41 2.16.3 Commitment Adjustments 42 2.16.4 No Election 42 3. TAXES, YIELD PROTECTION AND ILLEGALITY. 43 3.1 Taxes 43 3.1.1 Payments Free of Taxes 43 3.1.2 Payment of Other Taxes by Borrower 43 3.1.3 Indemnification by Borrower 43 3.1.4 Evidence of Payments 43 3.1.5 Status of Lenders 43 3.1.6 Treatment of Certain Refunds 44 3.2 Illegality 44 3.3 Increased Costs 45 3.3.1 Increased Costs Generally 45 3.3.2 Capital Requirements 45 3.3.3 Delay in Requests 46 3.4 Funding Losses 46 3.5 Inability to Determine Rates 47 3.6 Certificate of Lender 47 3.7 Mitigation Obligations; Replacement of Lenders 47 3.8 Survival 47 ii 4. UNENCUMBERED ASSET POOL. 48 4.1 Additions of Property to the Unencumbered Asset Pool 48 4.2 Delivery of Information 51 5. CONDITIONS TO DISBURSEMENTS. 52 5.1 Conditions to Initial Loans 52 5.1.1 Deliveries to Administrative Agent 52 5.1.2 Payment of Fees 53 5.1.3 Payment of Expenses 54 5.2 Conditions of all Borrowings and Letters of Credit 54 6. COVENANTS OF BORROWER 54 6.1 Specific Affirmative Covenants 54 6.1.1 Compliance with Law 54 6.1.2 Site Visits 55 6.1.3 Insurance 55 6.1.4 Preservation of Rights 56 6.1.5 Taxes 56 6.2 Payment of Expenses 57 6.3 Financial and Other Information; Certification 57 6.4 Notices 60 6.5 Negative Covenants. 61 6.5.1 Limitations on Certain Activities 61 6.5.2 Acquisition Down-REITs 62 6.6 Type of Business; Development Covenants 63 6.7 Performance of Acts 63 6.8 Keeping Guarantor Informed 63 6.9 Maximum Total Liabilities to Gross Asset Value 64 6.10 Debt Ratios 64 6.11 Fixed Charge Coverage Ratio 64 6.12 Debt Service Coverage Ratio 64 6.13 Maximum Quarterly Dividends 64 6.14 Negative Pledge; Limitations on Affiliate Indebtedness. 64 6.15 Change in Ownership of Borrower or Management of the Unencumbered Asset Pool Property 65 6.16 Books and Records 65 6.17 Audits 65 6.18 Cooperation 66 6.19 ERISA Plans 66 6.20 Use of Proceeds 66 6.21 Use of Proceeds – Ineligible Securities 66 7. Representations and Warranties 66 7.1 Organization of Borrower, Guarantor and each Permitted Affiliate 66 7.2 Authorization 66 7.3 Enforceable Agreement 66 7.4 Good Standing 66 7.5 No Conflicts 66 7.6 Financial Information 67 iii 7.7 Borrower Not a “Foreign Person” 67 7.8 Lawsuits 67 7.9 Permits, Franchises 67 7.10 Other Obligations 67 7.11 Income Tax Returns 67 7.12 No Event of Default 67 7.13 ERISA Plans 68 7.14 Location of Borrower 68 7.15 No Required Third Party/Governmental Approvals 68 7.16 Regulated Entities 68 8. DEFAULT AND REMEDIES 68 8.1 Events of Default 68 8.2 Remedies 71 8.2.1 Termination of Commitment to Lend 71 8.2.2 Acceleration of Loans 71 8.2.3 Security for Letters of Credit 71 8.2.4 Exercise of Rights and Remedies 71 8.3 Application of Funds 71 9. ADMINISTRATIVE AGENT 72 9.1 Appointment and Authority 72 9.2 Rights as a Lender 72 9.3 Exculpatory Provisions 73 9.3.1 Limitation of Administrative Agent’s Duties 73 9.3.2 Limitation of Administrative Agent’s Liability 73 9.3.3 Limitation of Administrative Agent’s Responsibilities 73 9.4 Reliance by Administrative Agent 74 9.5 Delegation of Duties 74 9.6 Resignation of Administrative Agent 74 9.6.1 Notice of Resignation 74 9.6.2 Resignation by PNC Bank 75 9.7 Non-Reliance on Administrative Agent and Other Lenders 75 9.8 No Other Duties, Etc. 75 9.9 Administrative Agent May File Proofs of Claim 76 9.10 Release of Permitted Affiliate from Payment Guaranty 76 10. MISCELLANEOUS PROVISIONS 76 10.1 Amendments and Waivers 76 iv 10.2 Notices; Effectiveness; Electronic Communication 78 10.3 No Waiver; Cumulative Remedies 80 10.4 Costs and Expenses; Indemnity; Waiver of Consequential Damages, Etc. 80 10.5 Successors and Assigns 82 10.6 Confidentiality 85 10.7 Right of Setoff 86 10.8 No Third Parties Benefited 86 10.9 Payments Set Aside 86 10.10 Counterparts; Integration; Effectiveness 87 10.11 Survival of Representations and Warranties 87 10.12 Severability 87 10.13 Replacement of Lenders 87 10.14 Governing Law; Jurisdiction; Etc. 88 10.15 Waiver of Jury Trial 89 10.16 Judicial Reference 89 10.17 USA PATRIOT Act Notice 90 10.18 Time of the Essence 90 10.19 No Fiduciary Relationship 90 SCHEDULE 1.1 LENDERS' NAMES AND PRO RATA SHARES SCHEDULE 1.2 ADMINISTRATIVE AGENT'S OFFICE; ADMINISTRATIVE AGENT'S PAYMENT OFFICE SCHEDULE 1.3 PERMITTED AFFILIATES SCHEDULE 1.4 PROCESSING AND RECORDATION FEES EXHIBIT A-1 UNENCUMBERED STABILIZED ASSET PROPERTY EXHIBIT A-2 UNENCUMBERED WORK IN PROCESS PROPERTY EXHIBIT B FORM OF NOTICE OF BORROWING OR CONVERSION/CONTINUATION EXHIBIT C FORM OF LETTER OF CREDIT APPLICATION EXHIBIT D COMPLIANCE CERTIFICATE EXHIBIT E FORM OF ASSIGNMENT AND ASSUMPTION EXHIBIT F-1 FORM OF PAYMENT GUARANTY (GUARANTOR) EXHIBIT F-2 FORM OF PAYMENT GUARANTY (PERMITTED AFFILIATE) EXHIBIT G-1 FORM OF REVOLVING NOTE EXHIBIT G-2 FORM OF SWING LINE NOTE v REVOLVING CREDIT AGREEMENT This REVOLVING CREDIT AGREEMENT, dated as of December 18, 2009 (this “Agreement”), is among ESSEX PORTFOLIO, L.P., a California limited partnership (“Borrower”), the several financial institutions from time to time party to this Agreement (collectively, the “Lenders” and individually, a “Lender”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity, “Administrative Agent”) and as Swing Line Lender and L/C Issuer. Background WHEREAS, Borrower has requested that Lenders make available, and Administrative Agent administer, an unsecured revolving credit facility in the maximum principal amount of $200,000,000; and WHEREAS, Lenders are willing to make available to Borrower, and Administrative Agent is willing to administer, such facility, subject to and upon the terms and conditions set forth herein. Agreement NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, the parties agree as follows: 1. DEFINITIONS. 1.1Defined Terms.In addition to the terms defined elsewhere in this Agreement, the following terms have the following meanings: “Acquisition down-RElT” shall have the meaning set forth in Section “Act” shall have the meaning set forth in Section “Administrative Agent” means PNC Bank, National Association, in its capacity as administrative agent for the Lenders hereunder and under the other Loan Documents, and any successor administrative agent designated under Section “Administrative Agent’s Office” means Administrative Agent’s address and, as appropriate, account as set forth on Schedule 1.2, or such other address or account as Administrative Agent may from time to time notify Borrower and the Lenders in writing. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by Administrative Agent. “Affiliate” means, with respect to a specified Person, any other Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the specified Person.“Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Agent’s Payment Office” means the address for payments set forth herein for Administrative Agent, as specified in Schedule 1.2, or such other address as Administrative Agent may from time to time specify by the delivery of a written notice to Borrower and the Lenders. “Agreement” means this Revolving Credit Agreement, as supplemented, modified, amended or amended and restated from time to time. “Applicable Margin” means the Applicable LIBOR Margin or the Applicable Reference Rate Margin determined from the following pricing grid based on the current published or private ratings of Guarantor’s senior unsecured long term debt, as provided below: TIER GUARANTOR’S SENIOR UNSECURED LONG TERM DEBT RATING APPLICABLE LIBORMARGIN (BPS) FACILITY FEE (BPS PER ANNUM) APPLICABLE REFERENCE RATE MARGIN (BPS) I BBB+ and/or Baal or better 250 25 150 II BBB and/or Baa2 275 25 175 III BBB- and/or Baa3 300 25 200 IV Less than BBB- and/or Baa3 325 25 225 Borrower shall provide to Administrative Agent annually, on or before June 30, written evidence of the current rating or ratings on Guarantor’s senior unsecured long term debt by any of Moody’s, S&P and/or Fitch, if such rating agency has provided to Guarantor a rating on such senior unsecured long term debt, which evidence shall be reasonably acceptable to Administrative Agent; provided, that, at a minimum, Guarantor must provide such a rating from either Moody’s or S&P.In the event that Guarantor has a rating on its senior unsecured long term debt provided by (a) both Moody’s and S&P, (b) both Moody’s and Fitch, (c) both S&P and Fitch, or (d) each of Moody’s, S&P and Fitch, and there is a difference in rating between such rating agencies, the Applicable Margin shall be based on the lower rating.Changes in the Applicable Margin shall become effective on the first day following the date on which any of Moody’s, S&P or Fitch that has provided Guarantor a rating on Guarantor’s senior unsecured long term debt changes such rating.On the Closing Date, the Applicable Margin shall be based on Tier III. “Applicable LIBOR Margin” means the Applicable Margin for LIBOR Loans. “Applicable Reference Rate Margin” means the Applicable Margin for Reference Rate Loans. “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b)an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Approved Subordination Agreement” has the meaning set forth in Section 6.14(b). 2 “Arranger” means PNC Capital Markets LLC, in its capacity as sole lead arranger and sole book runner. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 10.5), and accepted by Administrative Agent, in substantially the form of Exhibit E or any other form approved by Administrative Agent. “Availability” means, at any time, an amount equal to the lesser of (a) 60% of the Unencumbered Asset Pool Value at such time or (b) the Maximum Commitment Amount at such time. “Borrower” has the meaning set forth in the introductory clause hereof. “Borrower’s Knowledge” means the actual knowledge of the general counsel, principal financial officer or chief executive officer of the general partner of Borrower; provided, however, that, if Administrative Agent, L/C Issuer or any Lender sends a notice with regards to any matter pursuant to the provisions of Section 10.2 hereof, Borrower shall be deemed to have knowledge of the matters set forth in such notice as of the date of receipt of such written notice. “Borrowing” means a Swing Line Borrowing or a borrowing consisting of simultaneous Loans of the same Type and, in the case of LIBOR Loans, having the same Interest Period, made by each of the Lenders pursuant to Section “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks in New York, New York, Pittsburgh Pennsylvania and/or the state where Administrative Agent’s Office is located, are authorized or required by Law to close and, if the applicable Business Day relates to any LIBOR Loan, means any such day on which dealings in dollar deposits are conducted by and between banks in the London interbank eurodollar market. “Capital Interest” means, with respect to any Joint Venture, the ratio of (i) Borrower’s contribution to the capital of such Joint Venture to (ii) the aggregate amount of all contributions to the capital of such Joint Venture. “Capitalization Rate” means 7.25%. “Capital Reserve” means $62.50 per unit per quarter for all real properties owned by Guarantor and its consolidated subsidiaries, excluding, however, units owned by Acquisition down-REITs. “Cash Collateralize” has the meaning set forth in Section 2.5.5.Derivatives of such term have corresponding meanings. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty by any Governmental Authority, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. 3 “Closing Date” means the earliest date on which all conditions precedent set forth in Section 5.1 are satisfied or waived in accordance with Section 10.1(a). “Code” means the Internal Revenue Code of 1986, as amended from time to time, and any regulations promulgated thereunder. “Commitment” means, as to each Lender, its obligation to (a) make Loans to Borrower pursuant to Section 2, (b) purchase participations in L/C Obligations, and (c) purchase participations in Swing Loans, in an aggregate principal amount at any one time outstanding not to exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement. “Completion of Construction” means, with respect to any real property, the date that final certificates of occupancy have been issued for all buildings on such property. “Compliance Certificate” shall have the meaning set forth in Section 4.1(b). “Creditor” has the meaning set forth in Section 6.14(b). “Daily LIBOR Rate” shall mean, for any day, the rate per annum determined byAdministrative Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the LIBOR Reserve Percentage. “Debt Service” means with respect to any Indebtedness, the sum of (x) the aggregate interest payments, Letter of Credit Fee and other fees paid or payable in respect of or relating to such Indebtedness, plus (y) the aggregate principal installments paid and payable (but not balloon payments due at maturity) in respect of or relating thereto. “Default” means any event or circumstance which, with notice or the passage of time or both, would become an Event of Default. “Defaulting Lender” means any Lender that (a) has failed to fund any portion of the Loans, participations in L/C Obligations or participations in Swing Loans required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder, unless such failure has been cured, (b) has otherwise failed to pay over to Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute or such failure has been cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. “Defaulting Lender Amount” has the meaning given to it in Section 4 “Defaulting Lender Notice” has the meaning given to it in Section “Default Rate” means the per annum rate of interest that is 400 basis points in excess of the rate otherwise applicable. “Designated Borrower’s Account” has the meaning given to it in Section “Dollar” and “$” mean lawful money of the United States. “EBITDA” means, for any fiscal period of Guarantor and its consolidated subsidiaries, (a) the sum for such period of (i) consolidated net income, (ii) consolidated interest expense (including capitalized interest expense); (iii) consolidated charges against income for all federal, state and local taxes based on income, (iv) consolidated depreciation expense, (v) consolidated amortization expense, (vi) the aggregate amount of other non-cash charges and expenses, and (vii) the aggregate amount of extraordinary losses included in the determination of consolidated net income for such period, less (b) the aggregate amount of extraordinary gains included in the determination of consolidated net income for such period, and in each case excluding all Non-Borrower Interests, all as determined in accordance with GAAP, consistently applied.For purposes of this definition, EBITDA includes Borrower’s pro rata shares of interest expense, federal, state and local taxes based on income, depreciation expense and amortization expense for Joint Ventures, based on its Capital Interests in such Joint Ventures. “Electing Lender” has the meaning given to it in Section “Election Notice” has the meaning given to it in Section “Election Period” shall have the meaning set forth in Section “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an Approved Fund; (d) an Eligible Lender, and (e) any other Person (other than a natural person) approved by (i) Administrative Agent in its reasonable discretion, and (ii) unless an Event of Default has occurred and is continuing, Borrower (each such approval by Borrower not to be unreasonably withheld or delayed); provided, however, that notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or any of Borrower’s Affiliates or subsidiaries.Approval by Administrative Agent or, if required, by Borrower of any Person as an Eligible Assignee shall not constitute a waiver of any right to approve any other Person before such other Person can become an Eligible Assignee. “Eligible Lender” means any Person, other than Borrower or any Affiliates or subsidiaries of Borrower who (i) is rated BBB or better by S&P or Baa2 or better by Moody’s or is a commercial bank, financial institution, institutional lender with total assets of at least $5,000,000,000, and (ii) is regularly engaged in the business of commercial real estate lending and maintains one or more lending offices in the United States. “EMC” means Essex
